EXHIBIT 99.3 25Y E A R S CELEBRATING 25 YEARS OF RESTORING PEOPLE’S LIVES. CryoLife “Looking back, I realize it never crossed our minds that preserved human tissues and cells and a surgical adhesive would have such an enormous effect on patients throughout the world.” Steven G. Anderson, Founder, President, and CEO, CryoLife CryoLife is a pioneer in the processing and preservation of human cardiac and vascular homografts used in heart and blood vessel reconstructive surgery. CryoLife preserved tissues have dramatically improved and enhanced the lives of tens of thousands of patients.CryoLife’s 25th anniversary booklet features five of these patients who have had heart reconstructive surgery using CryoLife preserved human tissues and, in some cases, our surgical adhesives.We are humbled by their courage and, at the same time, very proud to be an integral part of their lives.Special relationships were formed between these patients and doctors and we felt it appropriate that they have the opportunity to tell their stories.Their stories are the story of CryoLife. [Picture of small boy and doctor] [Picture of doctor and young man] [Picture of woman and man] [Picture of doctor and young man] 25 Y E A R S [Picture of doctor and woman] [Picture of doctor and small boy] caption: Photo taken in San Antonio on January 14, 2009 patient: surgeon: CARSON JOHN P. KUPFERSCHMID, M.D. procedure date: 04.18.07 overview: Carson had a complex congenital heart defect consisting of an obstruction of the outlet (pulmonary) valve from the right side of the heart to the lungs. His first operation was a temporary shunt to the lung arteries as a very small infant. At age nine months he had a second operation which completely reconstructed the defect utilizing a CryoLife pulmonary homograft valve. His mother states that following the repair it was as if “someone had placed an Eveready® battery in Carson and left the switch in a permanent on position.” He continues to do well two years after surgery. SynerGraft® [picture of lab tech] [picture of lab equipment] [picture of lab tech with test tube] CryoLife’s
